EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

The application has been amended as follows: 
Claim 48. (Currently amended) A method, comprising: 
capturing, with an image-capture sensor configured to be located on a subject having a body portion, image data representative of an image of an object; 
determining, in response to the captured image data, a trajectory of the subject; 
predicting whether the body portion of the subject will come within a threshold distance of the object if the trajectory is unaltered; and 
in response to predicting that the body portion will come within a threshold distance of the object if the trajectory remains unaltered, notifying the subject to alter the trajectory to prevent the object from colliding with body portion, 
wherein the notifying the subject includes notifying another subject.

	Cancel claims 1-5, 7, 16-19, 40-47, 51-52, 56, 60-62, 65-67, 71 and 76 (Cancelled)


The following is an examiner’s statement of reasons for allowance: The present invention is directed to the method of predicting the subject will come within a distance of the object.  an image-capture sensor located on a subject, determining, in response to the captured image of an object and a trajectory in response to the movement of the subject, predicting whether the body portion of subject will come within a threshold distance of the object if the trajectory is unaltered and notifying the subject to alter the trajectory to prevent the object from colliding with body portion of the subject, and also notifying another subject” in combination with the manner claimed.  The closed prior art(s) Andoh [US 9,504,290], Lee [US 2014/0118498] and Yang [US 2012/0253234] the combination disclose similar invention, but failed to discloses the predicting of subject will collide with object based upon the trajectory of the subject, and notifying the subject to alter the trajectory before collision and further notify to another subject.  The prior arts disclose similarly to the invention; accept for the distinction feature above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/Examiner, Art Unit 2685                                  

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685